Citation Nr: 1443836	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Alexa Roggenkamp, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for PTSD and granted service connection for anxiety disorder, not otherwise specified, with subclinical PTSD symptoms and alcohol abuse.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for PTSD, a veteran must show a medical diagnosis of PTSD; a link, established by medical evidence, between the current symptoms and a stressor that occurred in service; and credible evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

There is conflicting information regarding whether the Veteran has a diagnosis of PTSD.  The Veteran underwent a VA examination in November 2008, and it was determined he did not meet the criteria for a PTSD diagnosis.  When he was seen at Quad Cities Vet Center in 2012 and 2013 he was assessed as having PTSD.  

The Veteran underwent a second VA examination in March 2014.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD; however, the examiner used the Diagnostic Statistical Manual-V (DSM-V) to reach his conclusions.  38 C.F.R. § 4.125 requires diagnoses to conform to the DSM-IV, and 38 C.F.R. § 4.130 provides that nomenclature employed in the part of the rating schedule that evaluates psychiatric disabilities is based on the DSM-IV.  38 C.F.R. §§ 4.125, 4.130.  An interim final rule requiring a switch from the DSM-IV to the current version of the DSM is currently only in place for claims received or pending before an AOJ on or after August 4, 2014, as intended by the Secretary.  As such, claims received or pending prior to August 4, 2014 must be analyzed under the DSM-IV, pursuant to 38 C.F.R. §§ 4.125 and 4.130.  "If the diagnosis of a mental disorder does not comform to DSM-IV . . . the rating agency shall return the report to the examiner to substantiate the diagnosis."  38 C.F.R. § 4.125.  The criteria for a PTSD diagnosis in the DSM-IV and DSM-V are not identical nor substantially similar for the Board to use this opinion.  In this case, because the examiner used DSM-V criteria, the Board cannot rely on the opinion.  Further development is warranted to determine whether the Veteran has or had a diagnosis of  PTSD per DSM-IV at any point during the appeal period.

It is acknowledged that the Veteran was awarded a Combat Infantry Badge, indicating that he had seen combat in Vietnam; because of that, his stressor is conceded. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the March 2014 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) A November 2008 VA examination finding that the Veteran did not meet the criteria for a PTSD.

ii) The Veteran's June 2012 to October 2013 Vet Center records which reflect treatment for PTSD.

c) The examiner must provide a diagnosis for each psychiatric disability found using the criteria set forth in the DSM-IV.  For each diagnosis, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed psychiatric disability began during active service, or is related to any incident of service to include combat stressors.  This must include specific findings as to whether the Veteran has current PTSD. If the examiner diagnoses the Veteran as having PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  The examiner is advised that the Veteran's stressor is conceded and is elaborated in a May 2010 written statement.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


